Bell, Justice.
1. Where in a suit for injunction the evidence introduced at the interlocutory hearing consisted only of the original petition and the defendant’s answer, which considered together presented an issue of fact as to the truth of the allegations made by the plaintiff as basis for the relief sought, the presiding judge was not bound to grant an interlocutory injunction, and his judgment refusing the same will not be disturbed by this court. Volunteer State Life Ins. Co. v. Chapman, 173 Ga. 633 (160 S. E. 783) ; Sapp v. Ritch, 169 Ga. 33 (2) (149 S. E. 636).
2. In a suit for injunction to prevent the exercise of a power of sale contained in a security deed, where the plaintiff does not otherwise show sufficient cause for the grant of an interlocutory injunction, the mere pendency of the action will not require the grant of such relief upon the theory that the litigation would prevent the property from bringing its market value. Wardlaw v. Woodruff, 178 Ga. 240, 247 (173 S. E. 98).

Juclgment affirmed.


All the Justices concur.